NO. 12-19-00418-CV

                           IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                          TYLER, TEXAS

                                                    §       APPEAL FROM THE 392ND
 IN THE INTEREST OF C.L.S.,
                                                    §       JUDICIAL DISTRICT COURT
 A CHILD
                                                    §       HENDERSON COUNTY, TEXAS

                                      PER CURIAM ORDER
        In examining the record herein, the Court has determined that it does not contain findings
regarding whether the child is an Indian child under the Indian Child Welfare Act (ICWA) and
that such findings should be sent to this Court for review. Accordingly,
        It is ORDERED that the trial court shall (1) conduct a hearing to determine whether C.L.S. is
an Indian child under the ICWA and (2) cause a record of the proceedings to be prepared and make
appropriate findings as to whether C.L.S. is an Indian child.
        It is FURTHER ORDERED that a supplemental clerk’s record, including any order and
findings resulting from the ICWA hearing, be certified to this Court no later than March 25, 2020.
        WITNESS the Honorable James T. Worthen, Chief Justice of the Court of Appeals, 12th Court
of Appeals District of Texas, at Tyler.
        GIVEN UNDER MY HAND AND SEAL OF SAID COURT, at my office this 26th day of
February 2020, A.D.

                                               KATRINA MCCLENNY, CLERK
                                               12th Court of Appeals


                                               By:_______________________________________